Citation Nr: 0633402	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  97-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nasal disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a nasal disorder.  

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board issued a decision in this case in June 1999, 
finding no new and material evidence had been received to 
reopen either claim on appeal.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2001 Order, the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
had been enacted in November 2000.

In October 2003, the Board remanded the case to the RO for 
additional development.  The appeal was thereafter returned 
to the Board, which then issued a decision in January 2005.  
In its January 2005 decision, the Board again determined that 
new and material evidence had not been received to reopen 
claims of service connection for either claim on appeal.  The 
veteran again appealed the Board's decision to the Court.  

In a May 2006 Order, the Court vacated the Board's decision 
and remanded the case to the Board for further development 
and readjudication in compliance with instructions in a joint 
motion for remand (JMR).  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1978, the RO 
denied the veteran's claims of entitlement to service 
connection for a nasal disorder and a low back disorder.  

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
these claims.  

3.  The veteran sustained a traumatic nasal injury and a low 
back injury while in service; he has had continuous the nasal 
problems and low back pain since the in-service injuries.

4.  The evidence does not clearly and unmistakably show that 
any nasal disorder or low back disability that may have 
existed prior to service was not aggravated during service.

5.  In a medical opinion dated in August 2006, the physician 
concluded that the in-service nasal trauma resulted in 
chronic nasal problems, identified as a septal deviation, and 
that L4-5 and L5-S1 disc disease identified in 1996 cannot be 
dissociated from the low back symptoms which began during the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The March 1978 decision of the RO denying service 
connection for a nasal disorder and a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since that decision is new and 
material and these claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

3.  A chronic nasal disability, identified as a septal 
deviation, was incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Disc disease, L4-5 and L5-S1, resulted from injury 
suffered during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen and 
allow the veteran's claims of service connection for a nasal 
disorder and a low back disorder.  Hence, a discussion of 
whether there has been compliance with the VCAA is not 
necessary.

Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

The veteran submitted his petitions to reopen his claims of 
service connection for a nasal disorder and a low back 
disorder prior to August 29, 2001.  According to the 
definition prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

New and Material Analysis

In March 1978, the RO denied service connection for a nasal 
disorder, identified as residuals of a fractured nose, as 
well as service connection for a low back disorder.  The RO 
informed the veteran of that decision, but he did not appeal.  
The March 1978 decision is the last final denial of the 
claims on any basis.  So the Board's analysis of the evidence 
starts from that point.  

Evidence added to the record since the RO's March 1978 rating 
decision includes a report, dated in August 2006, from Aliya 
Ali, M.D.  The physician stated he had reviewed the medical 
records contained in the VA claims file for the veteran in 
light of the claims of service connection for a nasal 
disorder and a low back disorder.  He provided a narrative of 
the veteran's medical history and concluded that it was more 
likely than not that the veteran had a chronic disability 
involving the nose that was related to a traumatic nasal 
injury during service.  As well, he concluded that it was 
more likely than not that the veteran's current back 
condition was related to the low back injury he had sustained 
in service. 

Such evidence is new and material and the veteran's claims of 
service connection for a nasal disorder and a low back 
disorder are reopened.  

Service Connection Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The first question that must be answered is whether the 
veteran had a chronic nasal disorder or a chronic back 
disorder before entering service.  The RO has concluded he 
had both a nasal disorder and a back disorder before service.  
The RO's March 1978 decision denying service connection for 
nasal fracture and for a low back disorder was predicted on a 
finding that conditions affecting the nose and low back 
existed prior to the veteran's entrance on active duty and 
were not aggravated beyond natural progression; additionally, 
that a septoplasty performed during service for deviated 
nasal septum was ameliorative in nature.  In denying service 
connection for residuals of a nose fracture and a low back 
condition on the basis of aggravation, the RO effectively 
determined that the legal presumption of soundness had been 
rebutted.  

A review of the record shows that an entrance physical 
examination was performed in September 1973.  The veteran 
denied injuries or problems involving the nose.  The nose was 
evaluated as normal.  He reported recurrent back pain.  In an 
elaboration of his medical history, the examiner noted back 
pain, with lifting, two years before; x-ray examination had 
been negative; the veteran had experienced no symptoms since 
that time.  At the entrance physical examination, the spine 
and musculoskeletal system were evaluated as normal.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In this case, there is no record at the service entrance 
examination of preservice nasal disorders.  In addition, 
despite the veteran's history at the entrance physical 
examination indicating a preservice lifting injury to the low 
back, no defect of the low back was then noted.  Accordingly, 
the veteran must be accorded the presumption of soundness 
with respect to the nose and low back.  Given this fact, it 
is next necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

See also VAOPGCPREC 3-03.  Thus, to rebut the presumption of 
soundness VA must show by clear and unmistakable evidence 
both that the veteran's disability pre-existed service and 
was not aggravated by service.  Clear and unmistakable 
evidence is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  It is an "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 
131 (2003).

With respect to the nose, service medical records disclose 
that the veteran, in late November 1975, fell on the left 
side of his face.  When he was initially seen on December 10, 
1975, it was noted that the left side nasal passage was 
"swelled closed."  He reported experiencing left facial 
anesthesia and was referred for otolaryngology (ENT) 
consultation and the oral surgery consultation that same day.  
The ENT consultation report noted that he had struck the left 
side of his face on a sidewalk on November 22, 1975, and 
developed swelling and ecchymosis (a blue or purplish patch) 
about the eye as well as numbness of the nose, upper lip and 
left cheek.  Examination revealed left septal deviation of 
his nose and that his nasal bones had shifted to the left.  
The oral surgery consultation reported reflects that X-ray 
examination showed no evidence of a maxillary fracture.  In 
March 1976, the veteran reported that he had experienced 
nasal obstruction on the left side, greater than on the right 
side, for many years.  In April 1976 it was reported that he 
had "a history of nasal airway obstruction on the left side 
for 3 years since a nasal fracture in 1973."  Septoplasty 
for deviated nasal septum was performed in April 1976.  In 
July 1976 it was reported that the veteran had sustained 
trauma to his nose in 1975, underwent surgery for deviated 
nasal septum and was doing well.  Physical examination 
disclosed that the nose was clear; the septum was in midline, 
though pulled slightly (minimally) to the left.  The examiner 
remarked that no further treatment was needed.  At the May 
1977 separation physical examination, notation was made of 
the surgery in service for deviated nasal septum, but the 
examiner then found that the nose was normal.

On VA examination of the nose in February 1978, it was found 
that the bulbous tip of the nose was dropped.  The nose 
exhibited a dorsal hump deformity with saddling caudally.  
The assessment was traumatic nasal deformity.  

A VA otolaryngology consultation was performed in October 
1996.  The veteran gave a history of undergoing nasal surgery 
in service; postoperatively, he seemed to breathe better, but 
over the course of the next year or so, the condition seemed 
to worsen.  Following current examination, the assessment was 
that the veteran had a deflected caudal septum to the left 
and advanced chronic rhinitis with possibly some sinus 
involvement bilaterally.  

With respect to the low back, service medical records 
disclose that the veteran, on July 1, 1975, while aboard 
ship, strained his back while holding a large hose with which 
he was working.  The assessment was mild back strain.  On 
July 14, 1975, physical examination showed that the back had 
full range of motion; no spasm was detected; neurologically, 
the lower extremities were intact; x-rays of the lumbosacral 
spine were within normal limits.  The assessment was that 
back strain had resolved.  An April 1977 service department 
treatment entry indicates the veteran's complaint of lower 
lumbar pain.  There was limited range of motion due to 
discomfort.  At the May 1977 separation physical examination, 
the veteran reported that back pain had continued since the 
month before.  The spine and musculoskeletal system were 
evaluated as normal.  

On VA orthopedic examination in February 1978, the veteran 
reported back pain with bending, but denied referral of pain 
from the back down the lower extremities.  Clinical 
inspection disclosed normal curvature of the back and no 
tenderness, muscle spasm, or limitation of motion.  
Neurological examination was normal.  X rays of the 
lumbosacral spine revealed anterior wedging of D12 and L1.  
Bony alignment was unremarkable.  The interspaces appeared 
maintained.  The assessment was history of low back strain, 
with x-ray evidence of wedging of D12.

VA diagnostic imaging of the lumbosacral spine in September 
1996 showed discogenic disease at L4-5 and L5-S1.  Clinical 
records from private treatment sources show the veteran was 
evaluated for management of low back pain during 1998.  X-
rays of the lumbosacral spine in February 1998 showed what 
appeared to be a fracture at the posterior inferior corner of 
the fourth lumbar vertebra.  When the veteran was evaluated 
in August 1998, he gave a history of having lifted a tarp in 
February 1998, at which time he felt a pop in his back.  
Following that, he had experienced two weeks of intense pain 
with radiation into the legs.  The assessment was that the 
veteran had lumbar radiculopathy secondary to lumbar disc 
herniation.  

As mentioned, Dr. Ali provided a medical opinion in August 
2006 that addressed the nature and course of the veteran's 
nasal disorder and low back disorder.  The physician's 
narrative follows, based upon his interpretation of the 
veteran's medical records.  

In regards to his nasal disorder:  The 
veteran was involved in a struggle while 
on leave in November 1975.  This fight 
resulted in him being hit in the face.  
This is documented by otolaryngology 
(ENT) on 11/22/75 to have caused him to 
have a left septal deviation of his nose 
and left shift of his nasal bones.  On 
5/76 the veteran underwent a left nasal 
septoplasty to repair the septal 
deviation.  When he was again seen by ENT 
on 6/28/77 because of continued problems 
with nasal discharge, he was found to 
have a septal deviation.  A medical exam 
on 2/21/78 found him to have a traumatic 
nasal deformity.

Clearly, [the veteran] suffered a 
traumatic nasal injury while in service.  
It was surgically repaired; however, the 
integrity of the nasal septum was not 
maintained.  It is more likely than not 
that the injury during service 
contributed to continued nasal problems 
for the veteran.

In regards to his low back disorder:  The 
veteran states he developed low back pain 
after pulling a fuel hose while in 
service.  He continued to complain of low 
back pain while in service (medical exam 
7/14/75, 4/12/77).  Lumbar x-rays done 
9/27/96 show L4-5 and L5-S1 disc disease.  
In a VA report 11/12/96 the veteran is 
listed as being 41 years old and having 
severe degenerative disc disease.

Certainly, degenerative disc disease can 
be an age related progressive problem.  
However, it is unlikely that a person in 
their 40's would have severe debilitating 
disc disease without a history of 
insult/injury.  It is more likely than 
not that the low back injury sustained by 
[the veteran] while in service had 
contributed to a significant progression 
of lumbar disc disease beyond its natural 
course.

The Board first addresses the question of the presumption of 
soundness, because if it applies and is not rebutted by clear 
and unmistakable evidence then the veteran's claim is one for 
service connection based on incurrence in service.  Wagner, 
370 F.3d at 1096.  As noted above, in Wagner, the Federal 
Circuit held that VA, in order to rebut the presumption of 
soundness, must show, by clear and unmistakable evidence, 
that a veteran's disability existed prior to service and that 
it was not aggravated during service.  Wagner, 370 F.3d at 
1096.  Prior to the Court's holding in Wagner, VA was 
required to show only clear and unmistakable evidence of a 
preexisting condition to overcome the presumption of 
soundness.  See Crowe, 7 Vet. App. at 245; 38 C.F.R. 
3.304(b)(2004); cf. 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) 
(amending 3.304(b) to conform to Wagner holding).  Thus, the 
effect of the Federal Circuit's decision in Wagner was to 
increase VA's burden to rebut the presumption of soundness 
for wartime veterans.  In view of the service medical records 
reflecting nasal trauma during service and complaints of low 
back pain on several occasions, as well as the opinion of Dr. 
Ali, the Board finds that the evidence does not clearly and 
unmistakably show that any nasal disorder or low back 
disability which may have existed prior to service was not 
aggravated during service.  Thus, the presumption of 
soundness has not been rebutted and the veteran's claim is 
one for service connection based on incurrence in service.

The service medical records reflect that the veteran suffered 
trauma to his nose during service in November 1975 and that 
he underwent nasal surgery in April 1976 for a deviated nasal 
septum.  VA examination in February 1978 resulted in an 
assessment of traumatic nasal deformity and VA examination in 
October 1996 resulted in an assessment of deflected caudal 
septum to the left.  Dr. Ali reviewed the medical records in 
this case and concluded that the traumatic nasal injury in 
service contributed to continued nasal problems for the 
veteran.  There is no evidence tending to rebut the medical 
opinion of this physician.  Accordingly, the Board concludes 
that a nasal disability, a deviated nasal septum, was 
incurred in service.

The service medical records also reflect that the veteran 
strained his back in July 1975 and that he continued to 
complain of low back pain in April and May 1977 when he was 
examined prior to separation from service.  VA examination in 
February 1978 reflects that the veteran continued to complain 
of back pain.  In September 1996, discogenic disease at L4-5 
and L5-S1 was noted.  The veteran testified at a hearing in 
June 1997 that he had had continuing low back pain since his 
release from service.  Dr. Ali, after reviewing the medical 
records in this case, concluded that the low back injury 
sustained by the veteran in service contributed to the lumbar 
disc disease identified in September 1996.  There is no 
evidence tending to rebut the medical opinion of this 
physician.  Accordingly, the Board concludes that the in-
service low back strain resulted in continuing back problems 
eventually identified as discogenic disease at L4-5 and L5-
S1.

In light of the physician's opinion linking the veteran 
current septal deviation and disc disease to in-service 
traumatic nasal injury and in-service low back injury, 
service connection based upon in-service incurrence is 
warranted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a nasal disorder, and to this 
extent only, the appeal is granted.  

New and material evidence has been received to reopen the 
claim of service connection for a low back disorder, and to 
this extent only, the appeal is granted.  

Service connection for a septal deviation is granted.

Service connection for discogenic disease at L4-5 and L5-S1 
is granted.


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


